 1    Joshua L. Mallin
      WEG & MYERS, P.C.
 2    52 Duane Street, 2nd Floor
      New York, NY 10007
 3    Telephone: (212) 227-4210
      Facsimile: (212) 349-6702
 4    Email: jmallin@wegandmyers.com
      and local counsel
 5
      Shan Davis (SBN 9323)
 6    DAVIS|STIBOR
      1180 N. Town Center Drive, Ste. 100
 7    Las Vegas, NV 89144
      Telephone: (702) 726-6885
 8    Facsimile: (702) 933-1464
      Email: shandavis@davisstibor.com
 9    Attorneys for Tamares Las Vegas Properties, LLC
      and Plaza Hotel & Casino, LLC
10

11                                UNITED STATES DISTRICT COURT

12                                       DISTRICT OF NEVADA

13

14   TAMARES LAS VEGAS PROPERTIES,
     LLC; PLAZA HOTEL & CASINO, LLC; and                 Case No. 2:16-cv-02933-JAD-NJK
15   T-UPR, LLC,

16                         Plaintiffs,
                                                         ORDER GRANTING PLAINTIFFS’
17   vs.                                                 UNOPPOSED MOTION TO EXTEND
                                                         DATE TO FILE JOINT PRE-TRIAL
18   THE TRAVELERS INDEMNITY                             ORDER
     COMPANY,
19                                                       (Second Request)
                           Defendant.
20                                                          [ECF No. 136]

21

22

23          Pursuant to Local Rule 26-4, Plaintiffs Tamares Las Vegas Properties, LLC, Plaza Hotel

24   & Casino, LL, and T-UPR, LLC (collectively “Plaintiffs”), by and through their counsel of

25   record, hereby moves that the Court extend the date by which the parties must file their Joint Pre-

26   Trial Order for an additional (7) days. This is the second request for such an extension. The

27   Defendant, The Travelers Indemnity Company (“Travelers”), does not oppose this Motion,

28   subject to the conditions described below.
 1                     Declaration of Joshua L. Mallin, Esq. In Support of Motion

 2           1.     I am a partner at the law firm of Weg & Myers, P.C., which has been retained to

 3   represent the Plaintiffs Tamares Las Vegas Properties, LLC, Plaza Hotel & Casino, LLC and T-

 4   UPR, LLC (“Plaintiffs”) in this litigation. I am a duly licensed attorney in New York, in good

 5   standing, and am admitted to this Court pro hac vice in this case.

 6           2.     I have personal knowledge of the facts set forth below and if called upon to testify

 7   to the matters herein could and would be competent and willing to do so.

 8           I.     THE JOINT PRE TRIAL ORDER

 9           3.     By Decision and Order dated August 9, 2019, the Court granted in part and denied
10   in part Travelers Motion for Summary Judgment and denied Plaza’s Motion for Summary
11   Judgment.
12           4.     In that same Order, the Court referred this case to the United States Magistrate
13   Judge for a mandatory settlement conference. The Court also stayed the parties’ obligation to file
14   their joint pretrial order until 10 days after the settlement conference, which would have been
15   November 8, 2019.
16           5.     By Order dated August 13, 2019, the Court issued an Order requiring the parties to
17   appear before Magistrate Judge Koppe on October 29, 2019, to participate in a mandatory
18   settlement conference. The Court also required that mediation statements be served on Judge
19   Koppe’s mailbox in the Clerk’s Office, on or before October 22, 2019.
20           6.     By Agreement amongst the parties and the Court on October 22, 2019, Magistrate

21   Judge Koppe permitted Plaintiffs to file their mediation statements with the Court on October 23,

22   2019.

23           7.     All parties appeared for the mediation conference on October 29, 2019. The case

24   did not settle at mediation.

25           8.     By Order dated November 1, 2019, the Court granted the parties’ first joint request

26   to extend the deadline to file the Joint Pre Trial Order by one week, until November 15, 2019.

27
28

                                                    -2-
 1          II.     REASONS WHY THE DEADLINES CANNOT BE COMPLETED WITHIN

 2                  THE CURRENT SCHEDULE

 3          9.      Over the past week, the parties have exchanged numerous emails, together with

 4   drafts of the Joint Pretrial Order. The parties have conferred by phone to attempt to resolve

 5   disputes regarding those facts to which all parties will agree. The parties also have contacted and

 6   firmed up the availability of trial witnesses, consistent with the suggested trial dates being

 7   submitted to the Court as part of the Joint Pretrial Order.

 8          10.     Notwithstanding the diligent efforts of the parties, there remain issues for the

 9   parties to resolve prior to submission of the finalized joint Pretrial Order.
10          11.     The parties’ efforts to resolve these issues were interrupted and delayed by the
11   birth of the granddaughter of Plaintiffs’ lead attorney this morning.
12          12.     Plaintiffs immediately reached out to Defendant’s counsel, requesting an
13   additional one week extension in light of the circumstances. By e-mail this morning, Defendant
14   indicated that it was fully prepared to file the Joint Pretrial Order on November 15, but would not
15   oppose Plaintiffs’ motion in light of this unforeseen circumstance and in exchange for the
16   undersigned’s agreement, (a) to complete all sections of the Joint Pretrial Memorandum, other
17   than deposition designations, by November 15, and (b) to provide Defendant’s counsel with
18   Plaintiffs’ remaining deposition designations by the morning of November 18, 2019. The
19   undersigned made that commitment by reply e-mail earlier today.
20          13.     In light of the foregoing, good cause exists to extend this deadline despite there

21   being less than 21 days before the Joint Pretrial Order is presently due.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///
28   ///

                                                      -3-
 1          III.   PROPOSED SCHEDULE

 2   WHEREFORE, Plaintiffs respectfully move, and Defendant does not oppose an

 3   application that the current filing date for the Joint Pretrial Order, currently scheduled for

 4   November 15, 2019, be extended to November 22, 2019.

 5   Dated: November 13, 2019
           New York, New York
 6

 7                                                 WEG and MYERS, P.C

 8                                                 _/s/ Joshua L. Mallin_______________
                                                   Dennis T. D’Antonio (admitted pro hac vice)
 9                                                 Joshua L. Mallin (admitted pro hac vice)
10                                                 Anne Marie Bossart(admitted pro hac vice)
                                                   52 Duane Avenue, 2nd Floor
11                                                 New York, NY 10007

12                                                 DAVIS STIBOR
13                                                 __/s/ Shan Davis ________________
                                                   Shan Davis
14
                                                   1180 N. Town Center Drive, Suite 100
15                                                 Las Vegas, NV 89114

16                                                 Counsel for Plaintiffs

17

18

19                                             ORDER

20

21         IT IS SO ORDERED.

22

23         DATED this 15th day of November, 2019.

24

25

26                                             _______________________________________
                                               U.S. District Judge Jennifer A. Dorsey
27
28

                                                 -4-
